DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a  semiconductor device comprising: an oxide semiconductor (OS) layer contacting a source line and a bit line, wherein the gate dielectric layer is disposed between the oxide semiconductor (OS) layer and each of the first word line and the second word line; an interconnect structure over the memory array, wherein a distance between the second word line and the interconnect structure is less than a distance between the first word line and the interconnect structure; and an integrated circuit die bonded to the interconnect structure opposite the memory array, wherein the integrated circuit die is bonded to the interconnect structure by dielectric-to- dielectric bonds and metal-to-metal bonds, in combination with other claimed features, as recited in independent claim 1.  Claims 2-7 are dependent upon independent claim 1 and are therefore allowed.
Regarding claim 8, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a device comprising: a memory array over the interconnect structure, the memory array comprising: a first memory cell comprising a first portion of a gate dielectric layer contacting a first word line; and a second memory cell comprising a second portion of the gate dielectric layer contacting a second word line, wherein the second memory cell is disposed further from the interconnect structure than the first memory cell in a first direction perpendicular to a major surface of the semiconductor substrate, wherein the second word line has a length in a second direction perpendicular to the first direction greater than a length of the first word line in the second direction, and wherein the logic die comprises circuits configured to perform read and write operations in the memory array, in combination with other claimed features, as recited in independent claim 8.  Claims 9-13 are dependent upon independent claim 8 and are therefore allowed.
Regarding claim 14, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: depositing a gate dielectric layer along sidewalls and a bottom surface of the first trench, wherein the gate dielectric layer is deposited in contact with a first sidewall of a first conductive layer of the conductive layers; depositing an oxide semiconductor (OS) layer over the gate dielectric layer; forming a first interconnect structure over the memory array; and bonding an integrated circuit device to the first interconnect structure using dielectric- to-dielectric bonding and metal-to-metal bonding, in combination with other claimed features, as recited in independent claim 14.  Claims 15-20 are dependent upon independent claim 14 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			          Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        April 23, 2022